Decided that a provision in a will which suspends the absolute ownership of bank stock, and directs an accumulation of the income thereof for the term of twenty-five years, not dependant upon or determinable by the expiration of any one or more life or lives in being, and then to be distributed among the survivors of the testator’s ten children and the issue of such as have died leaving issue, is void. Decree accordingly, and directing the executors to distribute the proceeds of the stock, and the income thereof, as in a case of intestacy. Costs of all parties to be paid out of the fund.